Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2017
                      Lower Tribunal No. F16-15912
                          ________________


                             Allen Bregman,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Dava J.
Tunis, Judge.

     Charles G. White, P.A., and Charles G. White, for appellant.

      Ashley Moody, Attorney General and Richard L. Polin, Assistant
Attorney General, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.